Citation Nr: 9929086	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  95-25 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for lumbar disc disorder, 
claimed as secondary to a service-connected right knee 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's spouse


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from June 1965 to December 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1995 rating decision from the Waco, Texas 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for a lumbar 
disc disorder, claimed as secondary to a service-connected 
right knee disorder.

Following a hearing before a member of the Board in July 
1999, the veteran submitted additional evidence consisting of 
a private medical statement dated in February 1999.  The 
veteran also waived RO consideration of this additional 
evidence.  Accordingly, the evidence has been considered by 
the Board in this decision.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Service connection for chondromalacia of the right knee 
is in effect.

3.  The medical evidence of record tends to show that the 
veteran's lumbar disc disorder was caused by the service-
connected right knee disorder.


CONCLUSION OF LAW

The veteran's lumbar disc disorder is the result of the 
service-connected right knee disorder.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.310 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are silent for complaints, treatment, 
or diagnoses relevant to the back.  Upon separation 
examination dated in November 1968, occasional locking, give 
way, and cramping in the right knee were noted.

In a December 1968 rating decision, the RO granted 
entitlement to service connection for chondromalacia of the 
right knee, evaluated as 10 percent disabling.

A November 1988 worker's compensation record reflects that 
the veteran reported slipping, twisting his knee, and 
straining his back while pushing a dolly loaded with milk.  

Private medical records dated from November 1988 to April 
1989 reflect the veteran underwent a debridement of 
adhesions, inflamed synovium and articular cartilage along 
with abrasion arthroplasty of the medial femoral condyle and 
tibial plateau.  A diagnosis of chondral defect and adhesions 
with old medial meniscectomy was noted.

A private physician's report dated in December 1988 reflects 
a diagnosis of acute, traumatic and severe twisting 
strain/sprain injury to the right knee and right low back.  

A May 1989 private medical record reflects that physical 
examination of the back revealed normal range of motion with 
no neurological deficit.  A diagnosis of lumbar syndrome with 
negative work up was noted.  The physician opined that the 
veteran's back would be no limitation in his return to work.  

A physical therapy evaluation dated in July 1990 reflects 
subjective complaints of low back pain, 25% to 50% limitation 
of lumbar motion, postural dysfunction including lateral 
shift of shoulders to hips, and myofascial dysfunction.  

A private medical record dated in September 1990 reflects the 
veteran had complained of severe low back pain since June 
1990 with radiation of numbness and tingling down the legs.  
An impression of probable disc disruption syndrome was noted.

October 1990 private medical records reflect the veteran 
continued to have severe back pain.  A lumbar myelogram 
report dated in October 1990 reflects a normal study.  

A November 1990 private medical record reflects that a 
discogram of the back revealed a normal L3-4 disc and disc 
disruption syndrome at L4-5 and L5-S1.

A private chiropractor statement dated in December 1990 
reflects the veteran complained of pain in the lumbar spine 
with mild pain in the thoracic spine.  An opinion that the 
veteran would have problems with his low back for the rest of 
his life was noted.  It was also noted that the veteran had 
two prior knee surgeries on the same knee, thus his gait was 
unstable placing undue wear on his low back.  

A January 1991 private operative report reflects that the 
veteran underwent a posterolateral lumbar fusion at L4-5 and 
L5-S1.  A postoperative diagnosis of two level disc 
disruption, L4-5 and L5-S1, was noted.  

Private medical records dated from February 1991 to April 
1991 reflect continued treatment for low back pain.  A June 
1991 statement from a private physician reflects a total 
disability assessment from June 1990 to approximately January 
1992 or until such time as his lumbar fusion was solid.  

A private medical record dated in November 1991 reflects 
impressions of thoracic strain, lumbar radicular syndrome, 
and status post-operative decompression and fusion, L4 to S1, 
with internal fixation.  

A private operative report dated in January 1992 reflects the 
veteran underwent removal of an interpedicular screw plate 
system of the lumbosacral spine and repeat fusion of the 
lumbosacral spine.  A postoperative diagnosis of 
pseudoarthrosis of the fusion from L4 to the sacrum was 
noted.  

A July 1992 private operative report reflects the veteran 
underwent removal of a bone growth stimulator in the lumbar 
spine.  

A magnetic resonance imaging report dated in May 1993 
reflects impressions of posterior fusion from the L3-4 level 
distally and interpedicular screw plate fixation tracts were 
noted.  Mild disc desiccation at L5-S1 and minimally at L4-5 
was noted.  It was also noted that epidural fat caused some 
narrowing of the canal from the L4-5 level distally but no 
focal herniation or bulges were identified.  Foramina were 
adequate at each level.  

A May 1994 private medical record reflects an opinion that 
the veteran would probably need right total knee replacement 
in the future.  The examiner noted evidence of continued 
osteoarthritis and degenerative arthritis.  

In a July 1994 rating decision, the RO granted a 20 percent 
disability evaluation for post-operative chondromalacia of 
the right knee.

A September 1994 private medical statement reflects the 
veteran injured his back in June 1990 and gave a history of a 
prior back injury in December 1988.  The physician opined 
that the December 1988 injury might have been the original 
cause of disc tearing which progressed to the June 1990 
rupture.

A private operative report dated in September 1994 reflects 
the veteran underwent arthroscopy and chondroplasty of the 
right knee and a final diagnosis of degenerative joint 
disease of the right knee.  

An August 1995 statement from a private physician reflects an 
opinion that the veteran's original 1988 back injury caused 
an annular tear which was extended by a 1990 injury which led 
to two level disc disruption requiring surgical fusion.

A private medical statement from Dr. G. D., dated in August 
1995, reflects evidence suggesting a radicular involvement in 
the left leg and a combination of chronic myofascial and 
chronic pain syndrome.  

At his August 1995 RO hearing, the veteran testified that his 
knee gave way while he was pushing milk into a cooler and 
caused him to fall.  The veteran stated he experienced back 
and knee pain after that incident.  The veteran also stated 
that after the fall, he was off of work for six months 
because of his knee.  His back gave out eleven months after 
returning to work.  (Transcript, page 2).  The veteran 
testified that he initially saw a chiropractor for his back 
pain until about 4 or 5 months after the fall.  (Transcript, 
pages 2-3).  The veteran stated that in June of 1990 he was 
pulling on some boxes when he felt something tear in his back 
and slipped backwards.  The veteran reported his legs began 
to get numb.  (Transcript, pages 4-5).  The veteran also 
testified that he had not worked since June 1990 because of 
his back condition.  (Transcript, page 4).  

A magnetic resonance imaging report of the lumbar spine dated 
in September 1995 reflects impressions of increased soft 
tissue which abuts the right facet joints, lamina, and 
spinous processes, extending from L3 to L5; suggestion of a 
small fluid collection within, which might represent a 
seroma, or less likely a focus of infection; and disc 
desiccation with partial posterior annular tears at L4-5 and 
L5-S1.  There was no evidence of disc herniation or nerve 
root impingement.

A September 1995 electromyograph of both lower extremities 
revealed abnormal results in the left lower extremity with 
acute L4-S1 radiculopathy and a normal study with the right 
lower extremity without radiculopathy or myopathy.  

A December 1995 private operative report reflects the veteran 
underwent a right proximal tibial valgus osteotomy.  A 
diagnosis of right knee varus deformity with medial 
compartment osteoarthritis was noted.  

Upon VA examination dated in November 1996, the veteran 
reported injuring his back in November 1988 when he slipped 
because his right knee gave way.  The examiner noted 
tenderness to palpation and percussion over the lumbar spine 
area, but not over either sacral iliac area, either 
sacrosciatic notch area, or over either greater trochanter.  
Relevant impressions of status following multiple operations 
on the lower back with nonunion of a spinal fusion and some 
residual hypesthesia involving the course of the fifth nerve 
root, and significant degenerative joint disease and 
chondromalacia of the right knee were noted.  The examiner 
opined that the veteran's first fall when his knee collapsed 
caused him to have a back strain problem.  The examiner 
further opined that the disc actually ruptured when the 
veteran lifted a box in 1990.  

An August 1998 statement from a private physician reflects 
that the veteran underwent right knee surgery in December 
1988 and that the findings of chronic erosion of the 
articular cartilage were due to an injury that happened long 
before November 1988.

Upon VA examination of the spine dated in January 1999, 
diagnoses of degenerative arthritis of the right knee and 
recurrent low back pain, operated times two which was still 
disability producing, were noted.  The examiner opined that 
he could not tell without some speculation about how much the 
veteran's degenerative joint contributed to his slip and 
fall, or whether the knee gave way on him.  The examiner 
stated he had difficulty blaming the veteran's back problem 
on his knee and had difficulty connecting it to the incident 
where he was pushing a dolly loaded with milk.  The examiner 
expressed an overall impression of a serious knee disorder 
and a serious spinal disorder, but the knee did not cause the 
spinal disorder.

A February 1999 statement from a private physician reflects 
that at the time of the veteran's December 1988 arthroscopy, 
there were findings of articular cartilage damage that had 
worn down completely to the bone and it appeared as if the 
damage in that area where an abrasion arthroplasty was 
performed in December 1988 was related to the injury in the 
service and not to the more recent injury.  It was also noted 
that the anterior cruciate ligament showed the effects of 
chronic wear and tear rather than acute injury.

At his July 1999 hearing before a member of the Board, the 
veteran testified that he hurt his back when he slipped and 
his knee gave way when he went to catch himself, causing him 
to catch some weight on top.  (Transcript, page 4).  The 
veteran further stated that after the accident he 
rehabilitated his knee for six months, which eased the pain 
in his back.  (Transcript, pages 4-5).  The veteran stated 
this had been going on since 1988.  (Transcript, page 5).  
The veteran testified that during his last VA examination, 
the doctor took less than 10 minutes to examine him and told 
him that he was wasting his time.  The veteran also testified 
that the examiner stated he was not a back doctor and he had 
been out of practice for seven years.  (Transcript, page 6).  
The veteran stated he was unable to sit for an hour or hour 
and a half without hurting severely.  (Transcript, page 7).  
The veteran's spouse testified that she had to do a lot of 
things around the house such as outside work.  (Transcript, 
page 8).  The veteran stated that an insurer took care of all 
of his medical bills.  (Transcript, page 12).  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d)(1998).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1998).  In 
order to show that a disability is proximately due to or the 
result of a service-connected disease or injury, the veteran 
must submit competent medical evidence showing that the 
disabilities are causally-related.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran contends that in November 1988, he slipped while 
pushing a dolly of milk.  The veteran further contends that 
when he tried to catch himself, his service-connected knee 
gave way causing his load to fall on his back and resulting 
in his current back disorder.  Thus, the veteran asserts that 
secondary service connection is warranted for his lumbar disc 
disorder.

Following a thorough review of the record, the Board is of 
the opinion that the evidence for and against the veteran's 
claim of entitlement to service connection for a lumbar disc 
disorder, claimed as secondary to a service-connected right 
knee disorder, is in relative equipoise.

The evidence in support of the veteran's claim reflects a 
December 1988 diagnosis of acute, traumatic and severe 
twisting strain/sprain injury to the right knee and right low 
back.  Additionally, a private chiropractor statement dated 
in December 1990 reflects a notation that the veteran's two 
prior knee surgeries resulted in an unstable gait and placed 
undue wear on his back.  A private medical statement dated in 
August 1995 reflects an opinion that the veteran's 1988 back 
injury caused an annular tear which progressed to the June 
1990 disc rupture.  Upon VA examination dated in November 
1996, the examiner opined that the veteran's first fall when 
his knee collapsed caused him to have a back strain problem 
and the disc actually ruptured in 1990.  Finally, a February 
1999 statement from a private physician reflects that the 
anterior cruciate ligament showed the effects of chronic wear 
and tear rather than an acute injury upon arthroscopy in 
December 1988.

However, upon VA examination dated in January 1999, the 
examiner opined that the veteran's knee disorder did not 
cause the spinal disorder.  The examiner stated he could not 
tell without some speculation how much the veteran's 
degenerative joint contributed to his slip and fall, or 
whether the knee gave way on him.  

The Board concludes that the preponderance of the evidence 
appears to support the veteran's contentions that his 
service-connected right knee disorder caused his current 
lumbar disc disorder.  Thus, with all reasonable doubt 
resolved in favor of the veteran, service connection is 
warranted for a lumbar disc disorder, claimed as secondary to 
a service-connected right knee disorder.




ORDER

Service connection for a lumbar disc disorder is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

